Case 1:19-mj-00192-MEH Document 5 Filed 08/19/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-mj-00192-MEH

UNITED STATES OF AMERICA,

               Plaintiff,

v.

MATTHEW JAMAIL SEWELL,

               Defendant.


                                  NOTICE OF APPEARANCE


       The Office of the Federal Public Defender, by and through undersigned counsel, hereby

enters its appearance in the above captioned case.

                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender



                                             s/ David Kraut
                                             DAVID KRAUT
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone:      (303) 294-7002
                                             FAX:            (303) 294-1192
                                             Email:          David_Kraut@fd.org
                                             Attorney for Defendant
Case 1:19-mj-00192-MEH Document 5 Filed 08/19/19 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2019, I filed the foregoing Notice of Appearance with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail address:

       Alecia Lynne Riewerts, Assistant United States Attorney
       E-mail: Alecia.Riewerts@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the following
participant in the manner (mail, hand-delivery, etc.) indicated next to the participant’s name:

       Matthew Jamail Sewell (via U.S. mail)


                                              s/ David Kraut
                                              DAVID KRAUT
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone:      (303) 294-7002
                                              FAX:            (303) 294-1192
                                              Email:          David_Kraut@fd.org
                                              Attorney for Defendant




                                                 2
